19-489
     Magassouba v. Garland
                                                                                                             BIA
                                                                                                     A078 430 196
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            SUSAN L. CARNEY,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   MOUSTAPHA MAGASSOUBA, AKA
14   MOUSTAPHA MAGESSOUBA, AKA DYIGBE
15   SANOJANA,
16             Petitioner,
17
18                     v.                                                                   19-489
19                                                                                          NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,*
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                                    Moustapha Magassouba, pro se, New
26                                                      York, NY.
27


     * The Clerk of the Court is respectfully directed to amend the caption as set forth.
 1   FOR RESPONDENT:            Joseph H. Hunt, Acting Assistant
 2                              Attorney General; Emily Anne
 3                              Radford, Assistant Director; Sarah
 4                              K. Pergolizzi, Trial Attorney,
 5                              Office of Immigration Litigation,
 6                              United States Department of
 7                              Justice, Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Moustapha Magassouba, a native and citizen of

13   Guinea, seeks review of a February 4, 2019, decision of the

14   BIA reissuing its August 2018 denial of his motions to reopen

15   and reconsider, and again denying reconsideration.       In re

16   Moustapha Magassouba, No. A 078 430 196 (B.I.A. Feb. 4, 2019).

17   We assume the parties’ familiarity with the underlying facts

18   and procedural history in this case.

19       The petition for review is timely only as to the BIA’s

20   denial of reopening and reconsideration, and we do not reach

21   Magassouba’s challenges to the underlying removal order and

22   denial of relief.   See Ke Zhen Zhao v. U.S. Dep’t of Justice,

23   265 F.3d 83, 89–90 (2d Cir. 2001).   We review the BIA’s denial

24   of a motion to reopen or reconsider for abuse of discretion

25   and review factual findings regarding country conditions for
                                   2
 1   substantial evidence.    See Jian Hui Shao v. Mukasey, 546 F.3d

 2   138, 168-69 (2d Cir. 2008) (motion to reopen and country

 3   conditions findings); Jin Ming Liu v. Gonzales, 439 F.3d 109,

 4   111 (2d Cir. 2006) (motion to reconsider).

 5   Reopening

 6       We find no abuse of discretion.    A motion to reopen must

 7   be filed within 90 days of the final removal order and must

 8   be based on new evidence that was not previously available.

 9   8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c).     Magassouba’s

10   2018 motion was untimely because his removal order was final

11   in 2011.    Although the time limitation for filing a motion

12   to reopen does not apply if reopening is sought to apply for

13   asylum and the motion “is based on changed country conditions

14   arising in the country of nationality or the country to which

15   removal has been ordered, if such evidence is material and

16   was not available and would not have been discovered or

17   presented    at    the    previous    proceeding,”    8 U.S.C.

18   § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii),

19   Magassouba failed to establish any material change in Guinea

20   because he did not submit any evidence of conditions in Guinea

21   either at the time of his motion or at the time of his


                                    3
 1   underlying removal proceedings. See In re S-Y-G-, 24 I. & N.

 2   Dec. 247, 253 (B.I.A. 2007) (“In determining whether evidence

 3   accompanying   a   motion    to   reopen   demonstrates   a   material

 4   change in country conditions that would justify reopening,

 5   [the agency] compare[s] the evidence of country conditions

 6   submitted with the motion to those that existed at the time

 7   of the merits hearing below.”).        Absent an exception to the

 8   time limitation, the only basis for reopening was an exercise

 9   of the BIA’s authority to reopen sua sponte, which is an

10   “entirely   discretionary”        determination    that       we   lack

11   jurisdiction to review.       Ali v. Gonzales, 448 F.3d 515, 518

12   (2d Cir. 2006).

13   Reconsideration

14       The BIA also did not abuse its discretion in denying

15   reconsideration.     A motion to reconsider “must be filed

16   within 30 days of the date of entry of a final administrative

17   order of removal.”          8 U.S.C. § 1229a(c)(6)(B); 8 C.F.R.

18   § 1003.2(c)(2).     Motions to reconsider must “specify[] the

19   errors of fact or law in the prior Board decision.”           8 C.F.R.

20   § 1003.2(b)(1).

21       Similar to his request to reopen, Magassouba’s 2018


                                        4
 1   motion to reconsider was untimely because his removal order

 2   was final in 2011.   See 8 U.S.C. § 1229a(c)(6)(B); 8 C.F.R.

 3   § 1003.2(b)(2).   To the extent Magassouba’s motion to reissue

 4   also requested reconsideration of the denial of reopening,

 5   his arguments did not relate to the BIA’s determination that

 6   his motion to reopen was untimely and he did not identify any

 7   grounds to excuse that prior untimely filing.       He merely

 8   reiterated previous arguments that the BIA had rejected in

 9   the context of reopening, and therefore he did not identify

10   an error of law or fact as is required for reconsideration.

11   See 8 U.S.C. § 1229a(c)(6)(B); Jin Ming Liu, 439 F.3d at 111

12   (“The BIA does not abuse its discretion by denying a motion

13   to reconsider where the motion repeats arguments that the BIA

14   has previously rejected.”).

15       For the foregoing reasons, the petition for review is

16   DENIED.   All pending motions and applications are DENIED and

17   stays VACATED.

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe,
20                                 Clerk of Court




                                    5